



Exhibit 10r-7




AMENDMENT NO. 7 TO SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION


As of February 27, 2007








Summary of Director and Executive Officer Compensation, filed with the
Securities and Exchange Commission on March 18, 2005, and amended as of May 9,
2005, August 10, 2005, February 22, 2006, March 31, 2006, May 12, 2006 and
November 20, 2006, is hereby amended and restated in its entirety:




I. DIRECTOR COMPENSATION.


The following table sets forth the rates of compensation for non-management
directors that became effective on April 1, 2006.
 
Annual Retainer
 
Audit Committee Chairperson*
$45,000
Compensation and Organization Committee Chairperson
$42,500
Lead Director*
$50,000
Nominating and Governance Committee Chairperson
$40,000
Finance Committee Chairperson
$40,000
Safety and Environment Committee Chairperson
$38,500
Each Other Non-Management Director
$35,000

 
* Robert G. Paul, who is Chairperson of the Audit Committee as well as Lead
Director, on an annualized basis, receives an annual retainer of $60,000
($35,000 as a Non-Management Director, an additional $10,000 as Chairperson of
the Audit Committee, and an additional $15,000 as Lead Director).
 


Board Meeting Attendance Fees
 
Non-Management Directors $1,500
 
Committee Meeting Attendance Fees
 
Committee Chairpersons
$1,500
Committee Members
$1,000
Telephone Meetings
 
50% of the fee entitled had the meeting been held in person
 

 

--------------------------------------------------------------------------------


Under the 2005 Equity Compensation Plan (the “2005 Plan”), the annual retainer
for non-management directors was paid semi-annually in shares of Rogers
Corporation (“Rogers”) capital stock, with the number of shares of stock granted
based on their then fair market value (pro-rated to reflect directors joining or
leaving the Board after the beginning of the year). However, beginning on
January 1, 2007, non-management directors will receive the annual retainer
semi-annually in cash unless they choose to receive Rogers capital stock. Stock
options are also granted to each non-management director twice a year.
Currently, such semi-annual stock option grants are for 2,250 shares (also
pro-rated for a director joining or leaving the Board after the beginning of the
year), each with an exercise price equal to the fair market value of a share of
Rogers capital stock as of the date of grant. Such options are immediately
exercisable and expire ten years from the date of grant even if the individual
is no longer serving as a Rogers director.
 
On a yearly basis, non-management directors can choose whether to receive their
meeting fees in cash, stock or a combination thereof. In addition, under Rogers’
non-qualified deferred compensation plan for non-management directors, such
individuals may elect to defer all or a portion of their annual retainer and
meeting fees, regardless of whether such amounts would have been paid in cash or
in Rogers capital stock.
 
For 2007, certain of Rogers’ non-management directors made the following
elections:
 
Edward L. Diefenthal: Receive the annual retainer in Rogers stock on a current
basis.
 
Gregory B. Howey: Defer receipt of Rogers stock for the annual retainer. Receive
meeting fees in Rogers stock, but defer receipt.
 
Carol R. Jensen: Receive the annual retainer in Rogers stock on a current basis.
 
Eileen S. Kraus: Receive meeting fees in Rogers stock on a current basis.
 
William E. Mitchell: Receive the annual retainer in Rogers stock on a deferred
basis.
 
Rogers’ other non-management directors, Leonard M. Baker, Charles M. Brennan,
III, Walter E. Boomer, Leonard R. Jaskol, and Robert G. Paul, by not making any
such special election, will receive cash for the 2007 annual retainer on a
current basis (as will Ms. Kraus) and will receive their meeting fees in cash on
a current basis (as will Mr. Diefenthal, Dr. Jensen and Mr. Mitchell).
2

--------------------------------------------------------------------------------




II. EXECUTIVE COMPENSATION.


The table below sets forth the base salaries provided to the following executive
officers of Rogers as of the dates shown below.
 
Executive Officer  
 
Annual Salary
5/29/06(1)
 
Annual Salary
Effective 3/19/07
 
 
 
 
 
 
 
Robert D. Wachob
 
$
433,004
 
$
475,020
 
President and Chief Executive Officer
           
 
           
Dennis M. Loughran
           
Vice President Finance and Chief Financial Officer
 
$
260,000
 
$
273,000
 
 
           
 
           
Robert C. Daigle
 
$
225,524
 
$
242,502
 
Vice President, R&D and
           
Chief Technology Officer
           
 
           
John A. Richie
 
$
201,032
 
$
215,436
 
Vice President, Human Resources
           
 
           
Robert M. Soffer
 
$
193,362
 
$
201,994
 
Vice President, Treasurer and Secretary
           
 
           
Paul B. Middleton
 
$
186,056
 
$
193,596
 
Corporate Controller
           

 
(1) Effective May 29, 2006, the annual base salaries of Messrs. Daigle, Richie,
Soffer and Middleton were increased to offset a decrease in their automobile and
gasoline allowance. The other salaries listed in this column were effective as
of 3/20/06.
 
Executive Officers are also eligible to receive a bonus each year under the
Rogers Annual Incentive Compensation Plan. The Annual Incentive Compensation
Plan has target bonuses of 60% to 75% of base salary for the CEO, and between
25% and 45% for the other executive officers. Actual bonuses may vary from 0% to
300% of the target bonuses depending on performance relative to annual profit
improvement objectives. These amounts are determined by the performance of
Rogers (Net Income Per Share) versus the annual objectives. In general, the
broader the responsibility of the executive, the larger the portion of his or
her award which is based upon corporate, rather than divisional results; the
corporate portion is 100% of the consideration for the executive officers listed
below. For 2006, overall corporate performance exceeded the 300% target amount,
and, as a result, all of the following executive officers received a bonus at
the 300% level.


3

--------------------------------------------------------------------------------


 
Executive Officer
 
 Bonus Amount at 300% Level
 
 
      
Robert D. Wachob
 
$
909,308
 
President and Chief Executive Officer
     
 
     
Dennis M. Loughran
 
$
312,000
 
Vice President Finance and Chief Financial Officer
     
 
     
Robert C. Daigle
 
$
271,939
 
Vice President, R&D and Chief Technology Officer
     
 
     
John A. Richie
 
$
211,384
 
Vice President, Human Resources
     
 
     
Robert M. Soffer
 
$
145,665
 
Vice President, Treasurer and Secretary
     
 
     
Paul B. Middleton (1)
 
$
139,601
 
Corporate Controller
     

 
(1) None of the above executive officers received a bonus for 2005, except for
Mr. Middleton, as bonus performance targets were not achieved in 2005. However,
Mr. Middleton was awarded a $20,000 bonus for 2005 in recognition of his
contributions as Acting Chief Financial Officer for ten months.


4

--------------------------------------------------------------------------------






III. A. EXECUTIVE OFFICER STOCK OPTION GRANTS.


Executive officers of Rogers are eligible to receive stock option grants each
year, based on the individual's level in the organization and, the same
performance criteria used to determine salary adjustments. These criteria are
not weighted. Options generally have an exercise price equal to at least the
fair market value of the Rogers stock as of the date of grant. Regular options
generally have a ten-year life and generally vest in one-third increments on the
second, third and fourth anniversary dates of the grant.


On February 15, 2006 and February 14, 2007, the Compensation and Organization
Committee of the Board of Directors approved grants of stock options for a
number of Rogers employees including the following executive officers; except
for Mr. Wachob whose grants were approved on February 16, 2006 and February 15,
2007.







   
2006
 
2007
 
Executive Officer  
 
Number of Shares in
Non-Qualified
Stock Option Grant 
 
Number of Shares
in Incentive
Stock Option Grant
 
Number of Shares in Non-Qualified
Stock Option Grant
 
 
 
 
 
 
     
Robert D. Wachob
   
33,500
   
4,000
   
33,550
 
President and Chief Executive
                 
Officer
                 
 
                 
Dennis M. Loughran
   
9,000
   
6,000
   
10,350
 
Vice President Finance and Chief Financial Officer
                 
 
                 
Robert C. Daigle
   
2,600
   
6,000
   
10,350
 
Vice President, R&D and Chief Technology Officer
                 
 
                 
 
                 
John A. Richie
   
1,900
   
6,000
   
8,550
 
Vice President, Human Resources
                 
 
                 
Robert M. Soffer
   
0
   
5,750
   
6,200
 
Vice President, Treasurer and Secretary
                 
 
                 
Paul B. Middleton
   
0
   
5,750
   
6,200
 
Corporate Controller
                                       

 
All of the above 2006 non-qualified stock options and incentive stock options
permit the purchase, for up to ten years (unless previously terminated), of the
number of shares of common stock shown above. Such 2006 grants were at an
exercise price of $48.00 per share, except in the case of Mr. Wachob, whose
exercise price was $47.98 per share. The options granted to Messrs. Loughran,
Daigle, Richie, Soffer and Middleton vest in one-third increments on the second,
third and fourth anniversary of the grant date, February 15, 2006. The options
granted to Mr. Wachob vest as follows: (i) the incentive stock option vests as
to 2,000 shares on February 16, 2009 and 2,000 shares on February 16, 2010; and
(ii) the non-qualified stock option vests as to 12,500 shares on February 16,
2008, 10,500 shares on February 16, 2009, and 10,500 shares on February 16,
2010. Collectively, Mr. Wachob's 2006 incentive stock options and non-qualified
stock options vest in one-third increments.


All of the above 2007 non-qualified stock options permit the purchase, for up to
ten years (unless previously terminated), of the number of shares of common
stock shown above. Such 2007 grants were at an exercise price of $52.51, except
in the case of Mr. Wachob, whose exercise price was $53.10. All such options
vest in one-third increments on the second, third, and fourth anniversary of the
grant date, February 14, 2007, except Mr. Wachob whose grant date was February
15, 2007. None of the above individuals received an incentive stock option in
February of 2007.
 
5

--------------------------------------------------------------------------------


 
III. B. EXECUTIVE OFFICER RESTRICTED STOCK GRANTS.
 
As of April 28, 2005, executive officers became eligible to receive various
types of equity awards including restricted stock grants.


On February 15, 2006 Dennis M. Loughran, Rogers’ new Vice President Finance and
Chief Financial Officer, was awarded 2,500 shares of restricted common stock, at
a purchase price of $0 and which vest completely on the third anniversary date
of the grant.


On March 16, 2006, the Compensation and Organization Committee (the “Committee”)
of the Board of Directors approved awards of restricted stock to certain
executive officers (the "2006 Awards"). The 2006 Awards are subject to the
achievement of a pre-established performance goal relating to the cumulative
annual growth in earnings per share of Rogers capital stock during fiscal years
2006, 2007 and 2008 as set by the Committee. No shares of restricted stock will
be issued unless and until such performance goal is met.


On February 14, 2007, the Committee approved awards of restricted stock to
certain executive officers and a restricted stock award was made to Mr. Wachob
on February 15, 2007 (collectively, the "2007 Awards"). The 2007 Awards are
subject to the achievement of a pre-established performance goal relating to the
cumulative annual growth in earnings per share of Rogers capital stock during
fiscal years 2007, 2008 and 2009 as set by the Committee. No shares of
restricted stock will be issued unless and until such performance goal is met.




The 2006 and 2007 targeted restricted stock awards were granted to the following
executive officers:
 
Executive Officer 
 
Target Number of Shares in 2006
 
Target Number of Shares in 2007
 
 
 
 
 
Robert D. Wachob
 
 
7,000
 
 5,200
President and Chief Executive Officer
 
 
   
 
           
Dennis M. Loughran
   
2,500
(1)
1,450
Vice President Finance and Chief Financial Officer
         
 
 
 
   
 
Robert C. Daigle
 
 
1,600
 
 1,450
Vice President, R&D and Chief Technology Officer
 
 
   
 
 
 
 
   
 
John A. Richie
 
 
1,450
 
 1,350
Vice President, Human Resources
 
 
   
 
 
 
 
   
 
Robert M. Soffer
 
 
1,050
 
 1,000
Vice President, Treasurer and Secretary
 
 
   
 
 
 
 
   
 
Paul B. Middleton
 
 
1,050
 
 1,000
Corporate Controller
 
 
   
 

 
(1) A time based award.


The exact number of shares of restricted stock that will be issued to each of
the executive officers listed above will depend upon where the actual
performance achieved during the three subsequent fiscal years from each grant
falls on a performance scale set by the Committee, which ranges from 0% to 200%
of the target number of shares specified above. This does not apply to Mr.
Loughran’s February 15, 2006 grant which was time based.
 
6

--------------------------------------------------------------------------------






IV. RETIREMENT PLANS.


Rogers also maintains the Rogers Corporation Defined Benefit Pension Plan (the
"Pension Plan"), for which all United States executive officers are eligible.
The Pension Plan Table below reflects estimated annual benefits payable at age
65, the normal retirement age, at various compensation levels and years of
service pursuant to Rogers' non-contributory defined benefit pension plans for
domestic salaried employees.


Annual Pension Benefits (1) (2)
Final Average
Years of Service
Earnings (3)
5 years
10 years
15 years
20 years
25 years
30 years
35 years
$125,000
$9,930
$19,860
$29,790
$39,710
$49,640
$59,570
$62,700
150,000
12,120
24,230
36,350
48,460
60,580
72,700
76,450
175,000
14,300
28,610
42,910
57,210
71,520
85,820
90,200
200,000
16,490
32,980
49,470
65,960
82,450
98,950
103,950
225,000
18,680
37,360
56,040
74,710
93,390
112,070
117,700
250,000
20,870
41,730
62,600
83,460
104,330
125,200
131,450
275,000
23,050
46,110
69,160
92,210
115,270
138,320
145,200
300,000
25,240
50,480
75,720
100,960
126,200
151,450
158,950
325,000
27,430
54,860
82,290
109,710
137,140
164,570
172,700
350,000
29,620
59,230
88,850
118,460
148,080
177,700
186,450
375,000
31,800
63,610
95,410
127,210
159,020
190,820
200,200
400,000
33,990
67,980
101,970
135,960
169,950
203,950
213,950
425,000
36,180
72,360
108,540
144,710
180,890
217,070
227,700
450,000
38,370
76,730
115,100
153,460
191,830
230,200
241,450
475,000
40,550
81,110
121,660
162,210
202,770
243,320
255,200
500,000
42,740
85,480
128,220
170,960
213,700
256,450
268,950

 




(1)  
Benefits are calculated on a single life annuity basis.
 (2)  
Federal law limits the amount of benefits payable under tax-qualified plans,
such as the Rogers Corporation Defined Benefit Pension Plan. Rogers has adopted
a non-qualified retirement plan (the “Pension Restoration Plan”) for: (i) the
payment of amounts to all plan participants who may be affected by such federal
benefit limitations and other plan provisions; and (ii) the payment of
supplemental amounts to certain senior executives specified by the Compensation
and Organization Committee of the Board of Directors. In general, the total
pension benefit due an individual will be actuarially equivalent to the amount
calculated under Rogers’ qualified pension plan as if such federal benefit
limitations did not exist, as if covered compensation included amounts deferred
under a deferral plan, and for certain senior executives specified by the
Compensation and Organization Committee of the Board of Directors, as if covered
compensation included bonuses paid on or after January 1, 2004, as described in
footnote 3 below. Accordingly, the benefits shown have not been reduced by such
limitations or provisions.
(3)  
Final average earnings is the average of the highest consecutive five of the
last ten years’ annual earnings as of June 1 of each year. Covered compensation
includes only salary, whether or not deferred under a deferral plan, and for
certain senior executives over age 55 that have been specified by the
Compensation and Organization Committee of the Board of Directors, including
Messrs. Wachob, Richie, and Soffer, covered compensation under the Pension
Restoration Plan also includes bonuses paid on or after January 1, 2004, and
will include bonuses paid before January 1, 2004 in the event of their death,
disability, or termination of employment that results in the payment of
severance. If there is a change in control of Rogers, covered compensation under
the Pension Restoration Plan for these senior executives and for certain
additional senior executives that have been specified by the Compensation and
Organization Committee of the Board of Directors will also include bonuses paid
before January 1, 2004. If there is a change in control of Rogers, the Pension
Restoration Plan provides that benefits payable under such plan shall be reduced
to an amount so that such benefits would not constitute so-called “excess
parachute payments” under applicable provisions of the Internal Revenue Code of
1986. As of January 1, 2007, the five-year average earnings for Messrs. Wachob,
Daigle, Richie, Soffer and Middleton, and their estimated years of credited
service are: Mr. Wachob, $539,091 and 23 years; Mr. Daigle, $199,170 and 19
years; Mr. Richie, $232,008 and 30 years; Mr. Soffer, $214,242 and 28 years and
Mr. Middleton $168,948 and 6 years. As of January 1, 2007, in the case of Mr.
Loughran, earnings for calculating his pension would currently be based on
average earnings of $260,000 and one year of service.

 
 
8

--------------------------------------------------------------------------------


V. TERMINATION OF EMPLOYMENT AND CHANGE OF CONTROL ARRANGEMENTS.


Rogers’ severance policy for regular, full-time salaried employees provides, in
general, for continuation of salary payments, health insurance and certain other
benefits for employees whose employment has been involuntarily terminated. The
number of weeks of salary and benefits continuance is based on length of
service. The policy may be amended, modified or terminated at any time by
Rogers, except in the case of the executive officers of Rogers as of November
1991. Such officers may elect the benefits of either the policy in effect in
November 1991, or the severance policy, if any, which may be in existence at the
time each such individual’s employment terminates. The right of these executive
officers to make such an election may be cancelled by Rogers or the executive on
three years written notice. Messrs. Wachob and Soffer would be entitled to 78
weeks of salary and benefit continuance upon termination of employment covered
by the policy in effect in November 1991.


 
The board of directors determined that it would be in the best interests of
Rogers to ensure that the possibility of a change in control of Rogers would not
interfere with the continuing dedication of Rogers executive officers to their
duties to Rogers and its shareholders. Toward that purpose, Rogers has
agreements with its Chief Executive Officer and certain of its other executive
officers which provide certain severance benefits to them in the event of a
termination of their employment during a 36 month period following a change in
control, as defined in the agreements. The initial term of each agreement is
three years and the term is automatically extended for additional one-year
periods each anniversary date of the agreements, unless either party objects to
such extension. If within a 36 month period following a change in control, an
executive’s employment is terminated without cause, as defined in the
agreements, or if such executive resigns in certain specified circumstances,
then the executive is generally entitled to the following severance benefits:
(i) twice his annual base salary plus bonus; (ii) two years of additional
pension benefits; and (iii) the continuation of health and life insurance plans
and certain other benefits for up to two years. The agreements provide that
severance and other benefits be reduced to an amount so that such benefits would
not constitute so-called “excess parachute payments” under applicable provisions
of the Internal Revenue Code of 1986.
 
9


 


 





